Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 10/21/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  There seems to be a typo on line 24. Perhaps the limitation “execute an application related an event..” could read “execute an application related to an event..” for clarity.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  There seems to be a similar typo on line 23. Perhaps the limitation “execute an application related an event..” could read “execute an application related to an event..” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein et al. (US 2019/0265828 A1, "hereinafter "Hauenstein") in view of Lee (US 2014/0062965 A1, hereinafter “Lee”) and Agnetta et al. (US 2014/0333540 A1, hereinafter “Agnetta”). 

As to claim 1, Hauenstein (Fig. 10N) discloses a mobile terminal (100) comprising: 
a touch screen (112) configured to display a folder icon of a folder (1044) including a plurality of applications (Para. 0322); and 
a controller (Para. 0240) configured to: 
in response to a first input (Fig. 10O, hover input) having a specific touch strength (threshold hover distance 2) applied continuously to the folder icon, display summary information of an event which occurred in at least one application of the plurality of applications (1048; Para. 0323), 
in response to a first non-force input (Fig. 10P) applied continuously after the first force touch input, display a notification window including detailed information of the event which has occurred in at least one application of the plurality of applications (1050; Para. 0324), and
output icons of the plurality of applications indicating a number of events which have occurred in the plurality of applications in response to the first force touch input (1048),
wherein the display of the notification window includes displaying all of the detailed information of all events which occurred in the plurality of applications included in the folder in response to the first non-force touch input continuously applied after the first force touch input (Figs. 10O-10P; Para. 0323-0324).
Hauenstein does not disclose in response to a first force touch input having a specific touch strength applied continuously to the folder icon, display summary information of an event which occurred in at least one application of the plurality of applications, and
wherein the controller is further configured to: 

sense a preset type touch input applied to the preview window displaying the first preview screen; 
wherein the controller is further configured to:
execute an application related an event indicated by the first detailed information when a first type of touch input is applied to the preview window, and
output a second preview screen corresponding to second detailed information, included in the notification window and different from the first detailed information, to the preview window instead of the first preview screen based on a second-type touch input applied to the preview window. 
wherein the controller is further configured to switch the first preview screen and the second preview screen between different applications. 
However, Lee teaches in response to a first force touch input having a specific touch strength applied continuously to the folder icon, display summary information of an event which occurred in at least one application of the plurality of applications (Fig. 5 step S501; Para. 0085). 
As shown above, Hauenstein and Lee teach each claimed element above, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of elements in a single prior art reference. Hence, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, Hauenstein merely performs a second function when a hovering input object is moved towards a touchscreen, whereas Lee merely performs a second function when the input object is moved away from the touchscreen. Therefore, it would have been obvious to one of ordinary skill in the art, at 
And, Agnetta teaches wherein the controller is further configured to: 
output a preview window including a first preview screen (Fig. 11 element 1106)  corresponding to first detailed information included in the notification window when a touch input satisfying a condition related to a touch strength is applied to the first detailed information (Fig. 11E; Para. 0160);
sense a preset type touch input applied to the preview window displaying the first preview screen (Para. 0160, a user tap); 
wherein the controller is further configured to:
execute an application related an event indicated by the first detailed information when a first type of touch input is applied to the preview window (Figs. 27-28; Para. 0141, 0193, a tap on the Email carousel should open an email app as shown on the figure 28; And, Hauenstein expressly discloses opening the corresponding app when the notification window is touched), and
output a second preview screen corresponding to second detailed information, included in the notification window and different from the first detailed information, to the preview window instead of the first preview screen based on a second-type touch input applied to the preview window (Fig. 11A-11D; Para. 0155-0158, scroll),
wherein the controller is further configured to switch the first preview screen and the second preview screen between different applications (Fig. 11A-11B, Email and Maps apps). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Agnetta to include the preview windows of the notifications in the device disclosed by Hauenstein. The motivation would have been to show preview of the new activities for easier access (Agnetta; Para. 0160). 
The above rejection also stands for the similar method of claim 13. 
As to claim 9, Hauenstein discloses the mobile terminal of claim 1, wherein the controller is further configured to:
when a swipe touch having a preset direction is applied to the notification window, display
detailed information related to an event which has occurred in a new application, rather than the plurality of applications included in the folder (Para. 0476). 

 	As to claim 10, Hauenstein discloses the mobile terminal of claim 9, wherein the new application is any one of an application included in another folder and an application corresponding to a same category as that of the plurality of applications included in the folder (Fig. 11E-11F). 
 
As to claim 11, Hauenstein discloses the mobile terminal of claim 1, wherein the touch screen includes a state display region displaying state information of the mobile terminal (10D element 1006), and 
when a second force touch input (504) and a second non-force touch input following the second force touch input are applied to the state display region, the controller is further configured to display the notification window including detailed information related to an event satisfying a preset condition (Fig. 10E; Para. 0311, a finger lift off displays the sharing options). 

 	As to claim 12, Hauenstein discloses the mobile terminal of claim 11, wherein the preset condition is related to a use aspect of an application in which the event has occurred (Para. 0311). 

Claims 5, 8, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein, Lee and Agnetta as applied to claims 1 and 13 above, and further in view of Kwon et al. (US 2019/0012059 A1, hereinafter “Kwon”).
As to claim 5, Hauenstein (Fig. 10R) discloses the mobile terminal of claim 1, wherein the controller is further configured to:
receive a second force touch input (1052, similarly a touch input can be entered to open the messages from “S Ramanujan”) applied to a particular detailed information among the all of the detailed information included for the event included in the notification window (Fig.10R; Para. 0162, 0486, touch on a text message from “S Ramanujan”),
wherein the fixed particular detailed information is displayed such that the fixed particular detailed information is visually differentiated from other detailed information (Fig. 10R element 1052; Para. 0429, 0486, a visual feedback at the position of touch), 
when contents of the event for the fixed particular detailed information is read, delete the fixed particular detailed information (Fig. 0433, deleting a text message). 
Hauenstein does not disclose fix the particular detailed information at the notification window, 
when a command for deleting the detailed information included in the notification window is
input, delete only detailed information other than the particular detailed information to which the storage function has been set.
However, Kwon (Figs. 18, 19) teaches fix the particular detailed information at the notification window (Fig. 18 step 1807; Fig. 19; Para. 0145-0146) and
when a command for deleting the detailed information included in the notification window is
input, delete only detailed information other than the particular detailed information to which the storage function has been set (Fig. 19 element 1903; Para. 0145-0146). 
 It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Kwon to fix an item to the notification window in the device disclosed by Hauenstein/Agnetta/Lee. The motivation would have been to fix a desired item to the notification window for quick access (Kwon; Para. 0146) 
The above rejection also stands for the similar method of claim 17. 

As to claim 8, Hauenstein (Fig. 10R) discloses the mobile terminal of claim 1, wherein the controller is further configured to:
receive a second force touch input applied to a particular detailed information among the all of the detailed information included in the notification window (1052, similar input can be applied to the mail from mom).
Hauenstein does not disclose maintain contents of an event for the particular detailed information, in a non-read state even though a preview of the particular detailed information is displayed. 
However, Kwon teaches maintain contents of an event for the particular detailed information, in a non-read state even though a preview of the particular detailed information is displayed (Fig. 6F; Para. 0095, marking as unread). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kwon to include an option to “mark as unread” in the device disclosed by Hauenstein/Agnetta/Lee. The motivation would have been provide an option for the users to be able to mark the emails as unread after opening them. 
The above rejection also stands for the similar method of claim 20. 

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hauenstein, Lee and Agnetta as applied to claims 1 and 13 above, and further in view of Dascola et al. (US 2017/0046024 A1, hereinafter “Dascola”).

As to claim 2, Hauenstein (10N) discloses the mobile terminal of claim 1, wherein the controller is further configured to:
when the event occurs in the at least one application included in the folder, display a badge
image indicating the occurrence of the event on the folder icon in an overlapping manner (the indicator “4”). 
Hauenstein does not disclose when the notification window is displayed, stop displaying the badge icon. 
However, Dascola teaches when the notification window is displayed, stop displaying the badge icon (Fig. 5T15 element 5542; Para. 0382). 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teaching of Dascola to not display the badge when the notification widow is displayed in the device disclosed by Hauenstein/Agnetta/Lee. The combination would have merely yielded predictable results of displaying the previews. 
The above rejection also stands for the similar method of claim 14. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Wells et al. (US 10,346,030 B2) discloses swiping the background applications to the foreground (Figs. 5G-5H).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625